Opinion by
Walker, A. S., J.
§ 92 9. Married woman; liability of, for debts. To bind the wife by a personal judgment, the plaintiff must allege and prove that the debt sued for was contracted by the wife, was reasonable and proper for necessaries furnished herself and children, or for expenses incurred by her for the benefit of her separate property. [Pas. Dig. 4643, 4644; R. S. 2854, 2855; McGee v. White, 23 Tex. 180; Hutcheson v. Underwood, 27 Tex. 256; Wallace v. Finberg, 46 Tex. 44.]
Reversed and remanded.